DETAILED ACTION
This Office action is in response to the preliminary amendment filed on January 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on January 20, 2021.  These drawings are accepted by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: it appears that “a load with a rectifier circuit” in line 2, should be “a load with the rectifier circuit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunderlich (U.S. Pat. No. 5, 956, 238; reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Wunderlich discloses (Fig. 1) an electronics (200) configured to determine an input voltage to a galvanic isolation point of the electronics (Col. 4, lines 65-67 and Col. 5, lines 1-12), the electronics comprising: 

conduct a primary current (current generated at the primary side of the transformer T1) provided by an input voltage source (Vin); 
and 
provide a secondary voltage (Vs1, Vs2), the secondary voltage being proportional to a primary voltage induced by the primary current (Col. 3, lines 57-67 and Col. 4, lines 1-5); and 
a peak detection circuit (210) coupled to the isolation transformer (T1), the peak detection circuit (210) being configured to receive the secondary voltage (Vs1, Vs2) and, based on the secondary voltage (Vs1, Vs2), provide a signal that is proportional to the primary voltage (Col. 4, lines 65-67 and Col. 5, lines 1-12).

In re claim 2, Wunderlich discloses (Fig. 1) a rectifier circuit (SR1, SR2) coupled to the isolation transformer (T1), the rectifier circuit (SR1,  SR2) being configured to receive the secondary voltage (Vs1, Vs2) and provide to a load (ZL): a capacitor voltage (voltage at  capacitor Cout) when the secondary voltage (Vs1, Vs2) is at a negative value (Col. 5, lines 53-67 and Col. 6, lines 1-47); and the secondary voltage (Vs) when the secondary voltage (Vs1, Vs2) is a positive value (Col. 5, lines 53-67 and Col. 6, lines 1-47).

In re claim 3, Wunderlich discloses (Fig. 1) wherein the rectifier circuit (SR1, SR2) is comprised of: a rectifier diode (D5, D6) in a series electrical connection with the isolation transformer (T1) and configured to provide the secondary voltage (Vs1, Vs2) to the load (ZL) when the secondary voltage is the positive value by conducting a secondary current provided 

In re claim 4, Wunderlich (Fig. 1) discloses wherein the rectifier diode (D5, D6) is further configured to prevent a current flow when the secondary voltage (Vs1, Vs2) is at the negative value (Col. 5, lines 53-67 and Col. 6, lines 1-47).

In re claim 5, Wunderlich discloses (Fig. 1) wherein the peak detection circuit (210) is further configured to hold a first voltage value of the secondary voltage (Vs1, Vs2) when the secondary voltage (Vs1, Vs2) is at a second voltage value that is greater than the first voltage value (Col. 4, lines 65-67 and Col. 5, lines 1-67 and Col. 6, lines 1-2).

In re claim 6, Wunderlich discloses (Fig. 1) wherein the peak detection circuit (210) is comprised of a peak detect diode (D7, D8) in a series electrical connection with a peak hold capacitor (Cp), the peak detection circuit (210) being in a parallel electrical connection with the isolation transformer (T1).

In re claim 7, Wunderlich discloses (Fig. 1) wherein: the peak hold capacitor (Cp) is configured to hold the first voltage value of the secondary voltage (Vs1, Vs2) when the secondary voltage (Vs1, Vs2) is at the second voltage value that is greater than the first voltage 

In re claim 8, Wunderlich discloses (Fig. 1) wherein the secondary voltage (Vs1, Vs2) is proportional to the primary voltage by a secondary-to-primary turns ratio of the isolation transformer (Col. 3, lines 57-67 and Col. 4, lines 1-5).

In re claim 9, Wunderlich discloses (Fig. 1) method for determining an input voltage to a galvanic isolation point, the method comprising: 
conducting a primary current (current generated at the primary side of the transformer T1) provided by an input voltage source (Vin) through an isolation transformer (T1); 
providing a secondary voltage (Vs1, Vs2) with the isolation transformer (T1), the secondary voltage being proportional to a primary voltage induced by the primary current (Col. 3, lines 57-67 and Col. 4, lines 1-5); 
receiving the secondary voltage with a peak detection circuit (210); and based on the secondary voltage (Vs1, Vs2), providing with the peak detection circuit a signal that is proportional to the primary voltage (Col. 4, lines 65-67 and Col. 5, lines 1-12). 

In re claim 10, Wunderlich discloses (Fig. 1) receiving with a rectifier circuit (D7, D8) the secondary voltage (Vs1, Vs2) and providing to a load (ZL) with a rectifier circuit: a capacitor 

In re claim 11, Wunderlich discloses (Fig. 1) wherein providing to the load (ZL) with the rectifier circuit (SR1, SR2) the capacitor voltage when the secondary voltage is the positive value comprises: providing with a rectifier diode (D5, D6) in the rectifier circuit in a series electrical connection with the isolation transformer (T1) by conducting a secondary current provided by the isolation transformer (Col. 5, lines 53-67 and Col. 6, lines 1-47); and receiving with an output capacitor (Cout) in a parallel electrical connection with the isolation transformer the secondary voltage when the rectifier diode is conducting the secondary current (Col. 5, lines 53-67 and Col. 6, lines 1-47).

In re claim 12, Wunderlich discloses (Fig. 1) preventing current flow with the rectifier diode when the secondary voltage is at the negative value (Col. 5, lines 53-67 and Col. 6, lines 1-47).

In re claim 13, Wunderlich discloses (Fig. 1) holding with the peak detection circuit a first voltage value of the secondary voltage when the secondary voltage is at a second voltage value that is greater than the first voltage value (Col. 4, lines 65-67 and Col. 5, lines 1-67 and Col. 6, lines 1-2).

In re claim 14, Wunderlich discloses (Fig. 1) providing a peak detect diode (D7, D8) and a peak hold capacitor (Cp), and connecting the peak detect diode and the peak hold capacitor in series to comprise the peak detection circuit (210).

In re claim 15, Wunderlich discloses (Fig. 1) holding with the peak hold capacitor the first voltage value when the secondary voltage is at the second voltage value greater than the first voltage value and configuring the peak detect diode to conduct current when the second voltage value is less than the first voltage value (Col. 4, lines 65-67 and Col. 5, lines 1-67 and Col. 6, lines 1-2).

In re claim 16, Wunderlich discloses (Fig. 1) wherein the secondary voltage is proportional to the primary voltage by a secondary-to-primary turns ratio of the isolation transformer (Col. 3, lines 57-67 and Col. 4, lines 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838